Per Curiam. The record in this cause indicated the purpose of the expenditure by the Department of Children and Family Services for which this claim was filed was for services provided to several unmarried mothers served by the Department of Children and Family Services during fiscal year 1977 and 1978 and that the Attorney General has entered into a Joint Stipulation with the Claimant based upon information forwarded to his office by said Department, as evidenced by the departmental report attached to the Joint Stipulation. Accordingly, this Court finds that this was a properly authorized expenditure at prices reasonable, usual and customary in the area where received. No part of this expenditure has been paid and the total outstanding is $5,136.84. Money was appropriated under appropriation and fund #001-41817-4400-09-00 of which appropriation sufficient funds lapsed and were returned to the State Treasury. The sole reason said claim was not paid is due to the lapse of the appropriation for the period during which the debt was incurred. It is hereby ordered that the Claimant be awarded, in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause, the sum of $5,136.84 (five thousand one hundred thirty-six and 84/100 dollars).